Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered December 10, 2001, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the validity of his plea of guilty are belied by the record, which shows that the court conducted a careful and thorough allocution and that the defendant entered a knowing, intelligent, and voluntary plea. Accordingly, the court providently exercised its discretion (see CPL 220.60 [3]) in denying the defendant’s motion to withdraw his plea of guilty (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Abney, 10 AD3d 617 [2004]; People v Kessler, 5 AD3d 504, 505 [2004]; see also People v LaFurno, 8 AD3d 498, 499 [2004]). Schmidt, J.P., Mastro, Spolzino and Lunn, JJ., concur.